Case 1:19-cv-22995-LFL Document 261 Entered on FLSD Docket 06/14/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:19-cv-22995-LOUIS

   PAYCARGO, LLC,
              Plaintiff,
   vs
   CARGOSPRINT LLC, and
   JOSHUA WOLF, an individual

         Defendants.
   _____________________________________/

                                               ORDER

             THIS MATTER comes before the Court upon Defendants CargoSprint LLC

  (“CargoSprint”) and Joshua Wolf’s Motion In Limine to Exclude Testimony by Plaintiff’s Expert

  Barry Mukamal Regarding Revenue and Profit Apportionment (ECF Nos. 182, 192). Plaintiff

  PayCargo, LLC (“PayCargo”) filed a Response (ECF No. 211), to which Defendants filed a Reply

  (ECF No. 219). Upon consideration of the Motion, Response, Reply, and being otherwise duly

  advised on the matter, the Motion is granted, as follows.

        I.       BACKGROUND

             Plaintiff initiated this action against Defendant CargoSprint and its Chief Executive

  Officer, founder and president Joshua Wolf, alleging that Defendants breached the terms of the

  Parties’ Settlement Agreement by continuing to use the name “PayAirCargo” in connection with

  CargoSprint’s business, thereby infringing on Plaintiff’s trademarks. As part of its damages,

  Plaintiff intends to seek disgorgement of Defendants’ profits resulting from the infringing

  transactions.

             Plaintiff disclosed two damages experts in this case, Barry Mukamal and Daniel

  Cenatempo. Mukamal is a CPA and his Expert Report, dated February 15, 2021, calculates the
Case 1:19-cv-22995-LFL Document 261 Entered on FLSD Docket 06/14/2021 Page 2 of 4




  amount of Defendants’ profits that resulted from the use of the “PayAirCargo” name (ECF No.

  192-1 at ¶ 7). Mukamal also prepared a Partial Rebuttal to the Expert Report of John G. Plumpe,

  dated March 16, 2021 (ECF No. 192-3). Plumpe is Defendants’ expert who calculated Defendant

  CargoSprint’s revenue and profits, as well as an apportionment of those revenues and profits (ECF

  No. 192-2).

           During his deposition, Mukamal confirmed that he was not asked to issue an opinion on

  Defendants’ revenue apportionment, and he instead accepted the assumption that all of

  Defendants’ revenue was attributable to the claimed infringement (ECF No. 182-7 at 32:14-33:33).

  However, upon questioning from defense counsel about apportionment, Mukamal did indicate that

  apportionment in this case was speculative and unquantifiable based on the information provided

  (id. at 147:1-148:12). Plaintiff’s other damages expert, Cenatempo, did address issues related to

  revenue and profit apportionment within his rebuttal report (ECF No. 192-6).

           Defendants now move to exclude any evidence of revenue or profit apportionment offered

  by Plaintiff through Mukamal (ECF No. 211). In response, Plaintiff agrees that Mukamal did not

  disclose an opinion on apportionment and represents that it has no intention to elicit such an

  opinion from this expert, noting that the only evidence of such an opinion was elicited by

  Defendants at deposition.

     II.      DISCUSSION

           A motion in limine seeks to exclude evidence prior to trial. Holderbaum v. Carnival Corp.,

  No. 13-24216, 2015 WL 12085846, at * 1 (S.D. Fla. Mar. 4, 2015). The purpose of a motion in

  limine is to give the court notice of the movant’s intent in order to avoid the introduction of

  damaging evidence, which could affect the fairness of the trial. Smith v. Royal Caribbean Cruises,

  Ltd., No. 13-20697-CIV, 2014 WL 5312534, at * 1 (S.D. Fla. Oct. 10, 2014). The movant has the




                                                   2
Case 1:19-cv-22995-LFL Document 261 Entered on FLSD Docket 06/14/2021 Page 3 of 4




  burden of demonstrating that the evidence is inadmissible on any relevant ground. Ctr. Hill Courts

  Condo. Ass’n, Inc. v. Rockhill Ins. Co., No. 19-CV-80111, 2020 WL 496065, at *1 (S.D. Fla. Jan.

  30, 2020). However, “[t]he rationale underlying pre-trial motions in limine does not apply in a

  bench trial, where it is presumed that the judge will disregard inadmissible evidence and rely only

  on competent evidence.” Alan L. Frank L. Assocs., P.C. v. OOO RM Inv., No. 16-22484-CIV,

  2016 WL 9348064, at *1 (S.D. Fla. Nov. 30, 2016); see also U.S. Specialty Ins. Co. v. Atl.

  Biologicals Corp., No. 18-23276-CIV, 2020 WL 132116, at *4, n.1 (S.D. Fla. Jan. 13, 2020); Singh

  v. Caribbean Airlines Ltd., No. 13-20639-CIV, 2014 WL 4101544, at *1 (S.D. Fla. Jan. 28, 2014).

  “The more prudent course in a bench trial, therefore, is to resolve all evidentiary doubts in favor

  of admissibility.” Singh, 2014 WL 4101544, at *1.

         Defendants’ Motion In Limine does not seek to exclude any of the opinions disclosed in

  Mukamal’s Expert Report or Partial Rebuttal (ECF No 219 at 2). Rather, Defendants seek to

  preclude Plaintiff from eliciting from Mukamal an opinion at trial regarding revenue and profit

  apportionment that he did not disclose in his reports. Specifically, Defendants seek to preclude the

  Plaintiff from eliciting from Mukamal an explanation as to “why he did not adopt Defendants’

  expert Mr. Plumpe’s apportionment analysis, as discussed in his deposition”; and “any opinions

  he expressed regarding Mr. Plumpe’s analysis, when questioned by counsel during his deposition”

  (id.). Defendants aver that Mukamal’s opinion on these topics should be excluded because neither

  his Expert Report nor his Partial Rebuttal contain a statement of opinions regarding revenue and

  profit apportionment, and because Mukamal was not asked to render an opinion on these topics

  (ECF No. 192 at 5).

         While this case is set for a bench trial, and thus evidentiary doubts should generally be

  resolved in favor of admissibility, Plaintiff does not object to Defendants’ Motion In Limine “to




                                                   3
Case 1:19-cv-22995-LFL Document 261 Entered on FLSD Docket 06/14/2021 Page 4 of 4




  the extent Defendants’ motion in limine is limited to Mr. Mukamal’s opinions of Defendants’

  expert John G. Plumpe’s revenue apportionment and profit apportionment analysis, which have

  not been provided by Mr. Mukamal to date . . . provided Defendants do not elicit such testimony

  from Mr. Mukamal at trial” (ECF No. 211 at 2).

         Pursuant to Federal Rule of Civil procedure 26(a)(2)(b)(i), an expert report must contain

  “a complete statement of all opinions the witness will express and the basis and reasons for them.”

  “[F]ailure to comply with the Rule 26(a) has significant consequences since an expert witness may

  not testify to subject matter beyond the scope of the report unless the failure to include that

  information was substantially justified or harmless.” Jacobson v. R.J. Reynolds Tobacco Co., No.

  1:12-CV-23781-UU, 2013 WL 12094859, at *1 (S.D. Fla. Sept. 11, 2013) (precluding expert

  testimony on a topic not included in expert’s report). It is without dispute that Mukamal disclosed

  no opinion on profit or revenue apportionment in either of his reports, and indeed Plaintiff

  represents no intention to elicit one.

         Accordingly, and without opposition from Plaintiff, Defendants’ Motion In Limine is

  granted, to the extent it seeks to preclude Plaintiff from eliciting an opinion regarding revenue or

  profit apportionment through Mukamal. Notwithstanding, this ruling is without prejudice to

  Plaintiff eliciting testimony as may be necessary to complete an opinion by Mukamal if first

  partially elicited by Defendants on cross-examination. Defendants are thus cautioned about

  opening the door to the testimony they are moving to exclude.

     DONE and ORDERED in chambers in Miami, Florida, this 14th day of June, 2021.



                                                       ________________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE
  Cc: All Counsel of Record



                                                   4
